DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 3A-3B, 4A, 5A-5B, and 7A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 19 are objected to because of the following informalities: Claims 17 and 19, which both depend from claim 15, have the same limitation.  As such, appropriate correction is required to correct improper dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 16, the limitation “the cross-linked charge transport material is a cross-linkable hole transporting material” would render the claims indefinite since it appears that the terms “the cross-linked charge transport material” and “a cross-linkable hole transporting material” are referring to two different transport materials.  Particularly, it appears that “the cross-linked charge transport material” is referring to the material after performing a cross-linking process while “a cross-linkable hole transporting material” is referring to the material before performing the cross-linking process.  Accordingly, it is unclear to one of ordinary skill in the art to understand that the emissive layer including charge/hole transport materials in the claims is before the cross-linking process of the emissive layer as an immediate product of the light-emitting device or after the cross-linking process of the emissive layer as a final product of the light-emitting device.  Claims 8 and 18 reciting “the cross-linked charge transport material is a cross-linkable electron transporting material” are also rejected with the similar reason for rejecting claims 3 and 16 as discussed above.  Claims 4-7 and 9-11, which depend from either claim 3 or claim 8, are rejected by virtue of their dependencies.       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angioni et al. (US 2019/0305241 A1; hereinafter “Angioni”).
Regarding Claim 1, referring to at least Figs. 1-6 and related text, Angioni teaches a light-emitting device comprising: a substrate (102) (paragraph 96); an anode (104) (paragraphs 96-97); a cathode (106) (paragraphs 96-97); an emissive layer (108) between the anode and the cathode (paragraphs 96-97), the emissive layer comprising quantum dots having ligands (204 including 208), a cross-linked matrix comprising a cross-linkable charge transport material other than the ligands (one of one or more charge transport materials 202 in a crosslinked matrix as shown in Fig. 2, wherein the one or more charge transport materials include one or more hole transport materials and one or more electron transport materials as described in paragraph 77), and another charge transport material (the other one of the one or more charge transport materials 202) (paragraphs 72-77.  For example, if “a cross-linkable charge transport material” is hole/electron transport material, “another charge transport material” is electron/hole transport material); wherein the quantum dots are dispersed in the cross-linked matrix (paragraphs 72-74); wherein the another charge transport material alters mobility of charge carriers of the emissive layer (paragraphs 75-78, hole/electron transport materials would alter the hole/electron mobility since the hole/electron transport materials have hole/electron transporting properties).
Regarding Claim 2, Angioni teaches wherein the another charge transport material is not cross-linked with the cross-linked charge transport material in the cross-linked matrix (paragraphs 76-77.  For example, hole/electron transport materials are both with and without crosslinking).
Regarding Claim 12, Angioni teaches wherein: the cross-linked charge transport material is formed by a cross-linkable charge transport material cross-linked by an initiator (a photo initiator); and the initiator initiates polymerization of the cross-linkable charge transport material in response to at least one of: a light stimulus (UV-light); a thermal stimulus; a change in pH; and a change in pressure (paragraph 84).
Regarding Claim 13, Angioni teaches wherein the cross-linkable charge transport material is a light-induced cross-linked hole transporting material or a light-induced cross-linked electron transporting material (paragraph 78).
Regarding Claim 14, Angioni teaches wherein the another charge transport material comprises at least one of: a tertiary aromatic amine; a secondary aromatic amine; and a primary aromatic amine (paragraph 78).
Regarding Claim 15, referring to at least Figs. 1-6 and related text, Angioni teaches a light emitting structure comprising: a substrate (102) (paragraph 96); and a plurality of sub-pixel structures over the substrate (paragraphs 70 and 124); wherein at least one of the plurality of sub-pixel structures includes: an anode (104) (paragraphs 96-97); a cathode (106) (paragraphs 96-97); an emissive layer (108) between the anode and the cathode (paragraphs 96-97), the emissive layer comprising quantum dots having ligands (204 including 208), a cross-linked matrix comprising a cross-linked charge transport material other than the ligands (one of one or more charge transport materials 202 in a crosslinked matrix as shown in Fig. 2, wherein the one or more charge transport materials include one or more hole transport materials and one or more electron transport materials as described in paragraph 77), and another charge transport material (the other one of the one or more charge transport materials 202) (paragraphs 72-77.  For example, if “a cross-linkable charge transport material” is hole/electron transport material, “another charge transport material” is electron/hole transport material); wherein the quantum dots are dispersed in the cross-linked matrix; wherein the quantum dots are dispersed in the cross-linked matrix (paragraphs 72-74); wherein the another charge transport material is not cross-linked with the cross-linked charge transport material in the cross-linked matrix (paragraphs 76-77.  For example, hole/electron transport materials are both with and without crosslinking); and wherein the another charge transport material alters mobility of charge carriers of the emissive layer (paragraphs 75-78, hole/electron transport materials would alter the hole/electron mobility since the hole/electron transport materials have hole/electron transporting properties).
Regarding Claim 17, Angioni teaches wherein the at least one of the plurality of sub-pixel structures further comprises: one or more hole injecting or transporting layers (112) between the anode and the emissive layer; and one or more electron injecting or transporting layers (110) between the cathode and the emissive layer (paragraphs 96-98).
Regarding Claim 19, Angioni teaches wherein the at least one of the plurality of sub-pixel structures further comprises: one or more electron injecting or transporting layers (110) between the cathode and the emissive layer; and one or more hole injecting or transporting layers (112) between the anode and the emissive layer (paragraphs 96-98).

Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2020/0075877 A1; hereinafter “Yu”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Yu teaches a light-emitting device comprising: a substrate (paragraph 19); an anode (paragraph 91); a cathode  (paragraphs 96); an emissive layer (100) between the anode and the cathode (paragraph 35), the emissive layer comprising quantum dots having ligands (paragraph 56.  For example, CdSe/ZnS quantum dot which uses oleic acid as a ligand), a cross-linked matrix comprising a cross-linkable charge transport material other than the ligands (paragraphs 56 and 78.  For example, a toluene solution containing the hole transporting ligand), and another charge transport material (paragraphs 58 and 71-72.  For example, an electron transporting ligand); wherein the quantum dots are dispersed in the cross-linked matrix (paragraphs 78-79); wherein the another charge transport material alters mobility of charge carriers of the emissive layer (hole/electron transport ligands would alter the hole/electron mobility since the hole/electron transport ligands have hole/electron transporting properties).
Regarding Claim 2, Yu teaches wherein the another charge transport material is not cross-linked with the cross-linked charge transport material in the cross-linked matrix (paragraph 85.  Non-crosslinked structure of second quantum dot having the electron transporting ligand).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829